FILE COPY



      Shiloh Enterprises,                                                FREP New Braunfels,
       Inc.Appellant/s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 9, 2014

                                       No. 04-14-00169-CV

                                SHILOH ENTERPRISES, INC.,
                                        Appellant

                                                 v.

                               FREP NEW BRAUNFELS, L.L.C,
                                        Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-10605
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        On June 16, 2014, we granted the parties’ joint motion to abate this appeal. In the motion,
the parties represented that they were attempting to finalize a settlement in this case and that they
anticipated the settlement process would take no more than thirty (30) days. The parties further
represented that if final settlement did not occur, the appellant would move for reinstatement of
this appeal within thirty (30) days. As of this date, neither a motion to reinstate this appeal nor a
motion to voluntarily dismiss this appeal has been filed. Accordingly, the abatement of this
appeal is LIFTED, and this appeal is REINSTATED on the Court’s docket. Appellant’s brief is
due no later than thirty (30) days from the date of this order.
                                                       kaa

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court